     Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 1 of 11




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      NEWNAN DIVISION



UNITED STATES OF AMERICA
                                        CRIMINAL ACTION FILE
v.
                                         NO. 3:19-cr-10-TCB
HECTOR MENDEZ-BERNAL
and JOSE ANTONIO MENDEZ-
BERNAL,

      Defendants.



                                ORDER

      This case comes before the Court on Magistrate Judge Russell G.

Vineyard’s Report and Recommendation (the “R&R”) [66] which

recommends granting Defendant Jose Antonio Mendez-Bernal’s motion

[34] to sever, and denying his motion [32] to suppress evidence and

motion [33] to suppress statements. The R&R also recommends

granting in part and denying in part Defendant Hector Mendez-Bernal’s

motion [30] to suppress statements and denying his motion [29] to
     Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 2 of 11




suppress and motion [31] to suppress search and seizure of cell phone.

Hector, the Government, and Jose have filed objections [71,

72, 73] to the R&R.

I.    Legal Standard on Review of a Magistrate Judge’s R&R

      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1



      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
                                         2
     Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 3 of 11




      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).




Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         3
      Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 4 of 11




II.    Discussion

       A.   Hector’s Objections

       Hector first objects to the R&R’s conclusion that Trooper Anthony

Munoz had probable cause to stop Defendants’ vehicle for speeding and

asserts that the magistrate judge legitimized a pretextual illegal stop.

       The R&R properly found that Munoz had probable cause—he

observed the car speeding, and case law indicates that an officer’s

observation of a vehicle’s excessive speed is all that is required to

conduct a traffic stop. Moreover, the law is clear that an officer’s

subjective intentions and motives are irrelevant where the officer has

probable cause for the stop. The objection will be overruled.

       Hector next objects to the R&R’s finding that Defendants’

detention following the stop was within the bounds permitted by Terry

v. Ohio, 391 U.S. 1 (1968). The Court has reviewed the record and finds

that the R&R correctly concluded that the stop was within the bounds

permitted by Terry. The bases for prolonging the stop included

translation issues and technology problems. Moreover, the stop was

prolonged by a consensual search.

                                      4
    Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 5 of 11




     Third, Hector objects to the R&R’s finding that Defendants were

not in custody when Munoz asked them certain questions “about the

cylinder, his business, and their travel plans,” [71] at 3, and that Munoz

was not required to advise them of their Miranda rights. Defendants

were not in custody—the facts indicate that the car was stopped in a

public place, no restraints confined Defendants, no officers used

physical force, and no officers used weapons. The atmosphere did not

warrant a Miranda warning prior to questioning. The objection will be

overruled.

     Finally, Hector objects to the R&R’s finding that he failed to

satisfy the initial burden of showing that a search of his cell phone was

conducted in violation of the Fourth Amendment. The R&R properly

concluded that even though law enforcement may have gained access to

his phone prior to advising him of his Miranda rights, there is no

evidence that law enforcement searched his phone until after they were

given consent to do so. The objection will be overruled.




                                    5
     Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 6 of 11




      B.     Government Objections

      The Government objects to the R&R’s finding that Task Force

Officer Nermin Cultaveric obtained Hector’s password in violation of

Miranda. Specifically, the Government argues that law enforcement

was not required to read Hector Miranda rights before obtaining his cell

phone passcode.2

      Hector must show three things for his act of typing his password

into his cellphone to fall within the ambit of the Fifth Amendment: (1)

compulsion; (2) a testimonial communication or act, and (3)

incrimination. Here, the R&R properly concluded that all three were

present. Hector was in custody; he communicated his passcode by

typing it into his phone; and case law indicates that the production of

cellphone passwords constitutes incriminatory testimony. The

Government’s objection will be overruled.




      2 The Government cites United States v. Venegas, 594 F. App’x 822, 826–27
(5th Cir. 2014), to support its assertion. Though the Government’s citation of the
case and arguments throughout indicate that Venegas is Eleventh Circuit
precedent, it is a Fifth Circuit case and therefore not binding on this Court.

                                         6
    Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 7 of 11




     C.    Jose’s Objections

     Jose objects to multiple factual findings in the R&R, but because

he does not identify how those factual findings affect the outcomes of

the R&R, the objections will be overruled.

     Jose then objects to the R&R’s finding regarding the duration of

the traffic stop. Specifically, he argues that the R&R relies on United

States v. Cantu, 227 F. App’x 783, 785 (11th Cir. 2007), a case with

readily distinguishable facts. Specifically, he highlights that Cantu

concerned a traffic stop that lasted only twenty-seven minutes and did

not involve the officer putting the defendant in a patrol car to

interrogate him. Moreover, he argues that Cantu relied on Illinois v.

Cabelles, 543 U.S. 405 (2005), which had nothing to do with permitting

questioning during a traffic stop.

     Though the objections highlight that the stop was prolonged

because the dog did not alert on the drugs until fifty minutes into the

stop, Munoz could not process the warning twenty-eight minutes into

the stop because the system was down. Munoz then proceeded to begin

a consent search of the vehicle, upon which he discovered the cylinder

                                     7
     Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 8 of 11




and the dog arrived. “An officer may lengthen the detention for further

questioning beyond that related to the initial stop if the officer has an

objectively reasonable and articulable suspicion illegal activity has

occurred or is occurring, or if the initial detention has become a

consensual encounter.” United States v. Francis, No. 1:05-cr-254-

JTC/AJB, 2007 WL 9718918, at *15 (N.D. Ga. Feb. 16, 2007), report and

recommendation adopted, No. 1:05-cr-254-JTC, 2007 WL 9718917 (N.D.

Ga. Oct. 3, 2007) (quoting United States v. Pruitt, 174 F.3d 1215, 1220

(11th Cir. 1999)). Because Jose gave consent to search the vehicle, the

duration of the stop was not prolonged, and the objection will be

overruled.3

      Jose also objects to the R&R’s conclusion that the consent to

search the vehicle was voluntary and not the product of a show of

authority because it improperly focuses on whether Jose was physically

restrained. The R&R does not improperly focus on whether Jose was

physically restrained—rather, it highlights that Jose offered to let


      3 In Jose’s objections to the facts, he argues that he did not refuse to sign the
consent form and that there was a misunderstanding. Regardless, the record
indicates that consent was given to search the vehicle.

                                           8
    Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 9 of 11




Munoz search the car and again stated that Munoz could search the

vehicle—even after Munoz printed a consent to search form in Spanish.

The R&R correctly considered the totality of circumstances in making

its determination that the search of the car was voluntary, rather than

the product of a show of authority.

     Moreover, Jose argues that he was never told he did not have to

answer questions or that he was free to leave. However, it is

“unrealistic to require police officers to always inform detainees that

they are free to go before a consent to a search may be deemed

voluntary.” Ohio v. Robinette, 519 U.S. 33, 39–40 (1996). Therefore,

Jose’s objection will be overruled.

     Finally, Jose objects to the R&R’s conclusions that his statements

should not be suppressed and that the statements in the patrol car were

not the product of interrogation. In particular, he argues that the R&R

cites a line of cases that address the Fourth, rather than the Fifth

Amendment.

     It is well established that the requirement that an individual

receive Miranda warnings before answering questions applies only

                                      9
    Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 10 of 11




when the individual is in custody. To determine whether an individual

is in custody, the test is whether a reasonable person would have felt a

restraint on his freedom equal to that associated with a formal arrest.

Though Jose may have felt uncomfortable leaving the police car, any

hesitation “did not result from the exercise of direct or implied coercive

restraint by agents of the government.” United States v. Torkington, 874

F.2d 1441, 1445 (11th Cir. 1989). Moreover, the R&R correctly cites

United States v. Francis, No. 1:05-cr-254-JTC/AJB, 2007 WL 9718918,

at *14 (N.D. Ga. Feb. 16, 2007), report and recommendation adopted,

No. 1:05-cr-254-JTC, 2007 WL 9718917 (N.D. Ga. Oct. 3, 2007), which

determined that a traffic stop did not transform into an in-custody

arrest after an officer directed a defendant to enter the front seat of a

patrol car for questioning.4 Therefore, Jose’s objection will be overruled.




      4  The holding from Francis relates to whether placement in the car
constitutes an arrest and therefore required probable cause. It is relevant to Jose’s
objections because if Jose’s placement in the car transformed the stop into an arrest,
the officer would have been required to advise Jose of his Miranda rights.

                                         10
    Case 3:19-cr-00010-TCB-RGV Document 75 Filed 09/11/20 Page 11 of 11




III. Conclusion

     The Court has carefully reviewed the R&R and all objections

thereto. Having done so, the Court finds no clear error in the portions of

the R&R not objected to. Macort, 208 F. App’x at 784. Further, the

Court finds that Magistrate Judge Vineyard’s factual and legal

conclusions were correct and that neither Hector, the Government, nor

Jose’s objections have any merit. Therefore, the Court adopts as its

Order the R&R [66]. The motion for severance [34] is granted; Hector’s

motion [30] to suppress statements is granted in part and denied in

part; and the remaining motions to suppress evidence and statements

[29, 31, 32, 33] are denied.

     IT IS SO ORDERED this 11th day of September, 2020.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    11
